ACCEPTED
                                                                                                       01-15-00342-CR
                                                                                            FIRST COURT OF APPEALS
                                                                                                    HOUSTON, TEXAS
                                                                                                  8/24/2015 9:38:28 AM
                                                                                                 CHRISTOPHER PRINE
                                                                                                                CLERK

                                IN THE COURT OF APPEALS
                         FOR THE FIRST SUPREME JUDICIAL DISTRICT
                                    AT HOUSTON, TEXAS
                                                                                   FILED IN
                                                                            1st COURT OF APPEALS
JAMES JESSE HUBBARD,                            §                               HOUSTON, TEXAS
                                                                            8/24/2015 9:38:28 AM
      Appellant                                 §                           CHRISTOPHER A. PRINE
                                                                                    Clerk
vs.                                             §          CASE NO.          01-15-00342-CR

                                                §          TRIAL COURT NO: 14CR0848

THE STATE OF TEXAS,                             §

      Appellee                                  §

                     APPELLANT’S FIRST MOTION FOR EXTENSION OF
                           TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE COURT OF APPEALS:


          NOW COMES, JAMES JESSE HUBBARD, the Appellant herein, and moves the Court for

an extension of time to file Appellant's Brief in this cause, pursuant to Rule 38.6(d) of the Texas

Rules of Appellate Procedure, and in support thereof would show the Court as follows:

                                                     I.

          The Appellant in this cause was convicted in the 405th District Court of Galveston County,

Texas in cause number 14CR0848 with the felony offense of Robbery and his punishment was
assessed at 40 years TDC.

                                                    II.



          Appellant’s brief is due on or before August 24, 2015.


                                                    III.

          The Appellant hereby requests an extension of time to file Appellant's Brief, and would

show unto the Court that 45 additional days should be sufficient to allow the completion of

Appellant's Brief.
                                                 IV.
   The undersigned counsel has been unable to devote sufficient time to the review of the record,
research and preparation of Appellant's Brief for the following good and sufficient reasons:


        Appellant’s counsel was/is set for jury trials during the two week trial period beginning
August 24, 2015, on the following cases:
        State of Texas vs. Derek Wells, Murder, # 14CR1983, 56th District Court;
        State of Texas vs. Kevin Wilson, Manslaughter and Aggravated Assault, # 14CR1790 &
14CR1791, 56th District Court;
        State of Texas vs. Joseph Bourgeois, Intoxication Manslaughter and Aggravated Assault, #
14CR2877 & 15CR1476, 56th District Court;
        Appellant’s counsel has been preparing for these trials for the most part of August 2014.


                                                 V.
        Due to the above-referenced, Appellant’s counsel respectfully requests a 45 day extension to
file Appellant’s brief in this cause.


        WHEREFORE, PREMISES CONSIDERED, the undersigned counsel, on behalf of
Appellant, respectfully prays that this Honorable Court extend the time for filing Appellant's Brief

in this cause.
                                                       RESPECTFULLY SUBMITTED,


                                                       /s/    Greg Russell
                                                       Greg Russell
                                                       Attorney for Appellant
                                                       711 59th Street
                                                       Galveston, Texas 77551
                                                       (409) 497-4743
                                                       (409) 497-4721 Fax
                                                       SBN: 17411550
                            CERTIFICATE OF SERVICE

   As Attorney of Record for Appellant, I do hereby Certify that a true and correct
copy of the above and foregoing document was this date provided to the Attorney for
Appellee, Mr. Jack Roady, District Attorney of Galveston County at the offices of the
District Attorney of Galveston County, Texas, 600 59th Street, Galveston, Tx. 77551,
on the 24th day of August 2015, via certified electronic service provider.



                                               /s/   Greg Russell
                                               Attorney for Appellant




                        CERTIFICATE OF COMPLIANCE

      I do hereby certify that this brief is in compliance with rule 9.4(i) of the

Texas Rules of Appellate Procedure because it is computer generated, and its

relevant portions contain 479 words.



                                               /s/   Greg Russell
                                               Attorney for Appellant